                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     TEVRA BRANDS LLC,                                 Case No. 19-cv-04312-BLF
                                   8                    Plaintiff,
                                                                                           ORDER RE PLAINTIFF'S
                                   9             v.                                        ADMINISTRATIVE MOTIONS TO
                                                                                           SEAL FIRST AMENDED COMPLAINT
                                  10     BAYER HEALTHCARE LLC, et al.,                     AND PLAINTIFF'S REPLY IN
                                                                                           SUPPORT OF MOTION FOR LEAVE
                                  11                    Defendants.                        TO FILE FIRST AMENDED
                                                                                           COMPLAINT
                                  12
Northern District of California
 United States District Court




                                                                                           [Re: ECF 78, 87]
                                  13

                                  14          Before the Court are Plaintiff Tevra Brands LLC’s administrative motions to file under

                                  15   seal portions of (1) the First Amended Complaint (“FAC”) and the red-lined version of the FAC,

                                  16   ECF 78, see also ECF 82; and (2) Plaintiff’s Reply in Support of Its Motion for Leave to File the

                                  17   FAC, ECF 87. Having reviewed the parties’ submissions and applicable sealing law, the Court

                                  18   GRANTS IN PART and DENIES IN PART the administrative motions.
                                  19     I.   LEGAL STANDARD
                                  20          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  21   and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of

                                  22   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  23   U.S. 589, 597 & n.7 (1978)). As the Ninth Circuit has explained, this right exists to “ensur[e] the

                                  24   public’s understanding of the judicial process and of significant public events,” Kamakana, 447

                                  25   F.3d at 1179 (internal quotation marks omitted), as “court records often provide important,

                                  26   sometimes the only, bases or explanations for a court’s decision,” Oliner v. Kontrabecki, 745 F.3d
                                  27   1024, 1025 (9th Cir. 2014). Accordingly, court records are generally subject to “a strong

                                  28   presumption in favor of access.” Kamakana, 447 F.3d at 1178 (internal quotation marks omitted).
                                   1   In order to justify sealing such records, a litigant must show “compelling reasons” that “outweigh

                                   2   the general history of access and the public policies favoring disclosure.” Id.

                                   3          Although a lesser showing of “good cause” suffices to seal documents not “more than

                                   4   tangentially related to the underlying cause of action,” Ctr. for Auto Safety, 809 F.3d at 1099, this

                                   5   Court has previously determined that a complaint—which forms the very basis for a suit—does

                                   6   not fall within that narrow “exception,” id. See Space Data Corp. v. Alphabet Inc., No. 16-CV-

                                   7   03260-BLF, 2019 WL 1024964, at *2 (N.D. Cal. Mar. 4, 2019); accord Ojmar US, LLC v. Sec.

                                   8   People, Inc., No. 16-CV-04948-HSG, 2016 WL 6091543, at *2 (N.D. Cal. Oct. 19, 2016). As for

                                   9   Plaintiff’s Reply, all of the passages the parties seek to seal are direct quotes or paraphrases from

                                  10   the proposed FAC, and so are sealable to the same extent as the FAC itself. Thus, in order to

                                  11   justify sealing the documents at issue, the parties must meet “the high threshold of showing that

                                  12   ‘compelling reasons’ support secrecy.” Kamakana, 447 F.3d at 1180.
Northern District of California
 United States District Court




                                  13          Compelling reasons justifying the sealing of court records generally exist “when such

                                  14   ‘court files might . . . become a vehicle for improper purposes,’” Kamakana, 447 F.3d at 1179

                                  15   (quoting Nixon, 435 U.S. at 598), such as: “to gratify private spite, promote public scandal,

                                  16   circulate libelous statements,” id.; “to release trade secrets,” id.; or “as sources of business

                                  17   information that might harm a litigant’s competitive standing,” Ctr. for Auto Safety, 809 F.3d at

                                  18   1097 (quoting Nixon, 435 U.S. at 598). On the other hand, “[t]he mere fact that the production of

                                  19   records may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will

                                  20   not, without more, compel the court to seal its records.” Kamakana, 447 F.3d at 1178–79. The

                                  21   party seeking to seal a judicial record bears the burden of “articulat[ing] compelling reasons

                                  22   supported by specific factual findings.” Id. at 1182 (internal quotation marks omitted). The court

                                  23   must then “conscientiously balance the competing interests of the public and the party who seeks

                                  24   to keep certain judicial records secret.” Ctr. for Auto Safety, 809 F.3d at 1097 (internal quotation

                                  25   marks and alterations omitted).

                                  26          In addition, in this district, all parties requesting sealing must comply with Civil Local

                                  27   Rule 79–5. That rule requires, inter alia, the moving party to “establish ... that the document, or

                                  28   portions thereof, are privileged, protectable as a trade secret or otherwise entitled to protection
                                                                                          2
                                   1   under the law.” Civ. L.R. 79–5(b). The request must also “be narrowly tailored to seek sealing

                                   2   only of sealable material.” Civ. L.R. 79–5(b). Section (d) lays out the procedural requirements for

                                   3   an administrative motion to seal, namely, a “declaration establishing that the document sought to

                                   4   be filed under seal, or portions thereof, are sealable,” a proposed order that “lists in table format

                                   5   each document or portion thereof that is sought to be sealed,” and an “unredacted version of the

                                   6   document” that “indicate[s], by highlighting or other clear method, the portions of the document

                                   7   that have been omitted from the redacted version.” Civ. L.R. 79–5(d).

                                   8    II.   DISCUSSION
                                   9          The Court now turns to the merits of the sealing motion. Although Tevra Brands LLC

                                  10   (“Tevra”) is the Submitting Party for both the FAC and Plaintiff’s Reply in Support of Its Motion

                                  11   for Leave, the documents at issue contain material that Defendant Bayer HealthCare LLC

                                  12   (“Bayer”) seeks to seal, as well as material that Tevra seeks to seal. Accordingly, Bayer has also
Northern District of California
 United States District Court




                                  13   filed supporting declarations as required by Civil Local Rule 79–5(e). ECF 85, 90.

                                  14          The parties seek to seal the relevant information on the ground that it is “highly

                                  15   confidential and sensitive business information.” ECF 87-1 ¶ 1 (Tevra), ECF 78 at 2 (Tevra); see

                                  16   also ECF 85 ¶ 3 (Bayer), ECF 90 ¶ 3 (Bayer). Tevra asserts that the information at issue relates to

                                  17   “Tevra’s offers to retailers,” ECF 87-1 ¶ 3 and ECF 78 at 1, and comparisons of its pricings to

                                  18   Bayer’s pricing, ECF 78 at 1. Similarly, Bayer says that redaction is required for “information

                                  19   relating to Bayer’s agreements with retailers and Bayer’s internal financial and business

                                  20   strategies.” ECF 85 ¶ 2, ECF 90 ¶ 2.

                                  21          Price terms and other financial information certainly may be sealable. For instance, in In

                                  22   re Electronic Arts, 298 Fed. Appx. 568, 569 (2008), the Ninth Circuit held that “pricing terms,

                                  23   royalty rates, and guaranteed minimum payment terms” in a licensing agreement constituted

                                  24   “business information that might harm a litigant’s competitive strategy” and, as such, should have

                                  25   been sealed under the compelling reasons standard. The court further observed that such

                                  26   information “falls within the definition of ‘trade secrets,’” which “may consist of any formula,

                                  27   pattern, device or compilation of information which is used in one’s business, and which gives

                                  28   him an opportunity to obtain an advantage over competitors who do not know or use it.” Id.
                                                                                          3
                                   1   (quoting Restatement of Torts § 757, cmt. b). And in Apple Inc. v. Samsung Electronics Co., 727

                                   2   F.3d 1214, 1223 (2013), the Federal Circuit held that a trial court in this district had abused its

                                   3   discretion in refusing to seal portions of documents “containing detailed product-specific financial

                                   4   information, including costs, sales, profits, and profit margins.”

                                   5           In this case, however, the Court is not persuaded that the parties have met their burden of

                                   6   showing compelling reasons to seal the requested information. Where, as here, the material to be

                                   7   sealed goes to the very heart of the suit, the public interest in access is especially great. Again, the

                                   8   parties are requesting to seal portions of the FAC. As the operative pleading in the case, the FAC

                                   9   is essential to the “public’s understanding” of the suit, Kamakana, 447 F.3d at 1179, perhaps more

                                  10   so than any other filing on the docket. What is more, the particular allegations the parties seek to

                                  11   seal are critical to establishing Tevra’s claims. They include, for instance, descriptions of the key

                                  12   terms in Bayer’s contracts with its dealers. These contractual terms are the allegedly
Northern District of California
 United States District Court




                                  13   anticompetitive practices Tevra challenges. Similarly, the large price difference between Tevra’s

                                  14   products and Bayer’s products explains why Bayer allegedly resorts to its anticompetitive

                                  15   practices. Without access to these allegations, the public cannot meaningfully comprehend the

                                  16   subject matter of the suit, let alone its merits.

                                  17           Such a great public interest in disclosure can be overcome only by equally compelling

                                  18   reasons to seal. Yet, the parties have failed to articulate with any specificity how disclosure would

                                  19   cause competitive harm to them. Their blanket claims that their “competitive standing[s] could be

                                  20   significantly harmed” by disclosure are not only conclusory and vague, they also generalize across

                                  21   all the information sought to be sealed. ECF 85 ¶ 3; see ECF 78 at 2; ECF 90 ¶ 3; ECF 87-1 ¶ 4.

                                  22   “[C]onclusory offerings do not rise to the level of ‘compelling reasons’ sufficiently specific to bar

                                  23   the public access to the documents.” Kamakana, 447 F.3d at 1182 (requiring a specific

                                  24   compelling reason for each redaction rather than “a general category of privilege”).

                                  25           Of course, the public does not require access to all the minutia of Bayer’s agreements with

                                  26   retailers or to product- or customer-specific price terms. These kinds of details are unnecessary to

                                  27   the public’s understanding of the suit; they also pose a greater risk of competitive harm. But,

                                  28   having reviewed the parties’ proposed redactions, the Court finds that they cover essential
                                                                                           4
                                   1   contractual terms (as opposed to merely ancillary ones), at a reasonably high level of generality.

                                   2   The parties have not met the compelling reasons standard as to such allegations.

                                   3            Accordingly, the Court will GRANT the motion to seal only as to product-specific or

                                   4   customer-specific price terms. The motion to seal is otherwise DENIED; however, the Court will

                                   5   allow the parties another opportunity to justify sealing before mandating disclosure.

                                   6   III.     ORDER
                                   7            To summarize, the Court rules on the administrative motions to seal, ECF 78, 87, as

                                   8   follows:

                                   9             Document             Location       Designating Party               Ruling
                                  10          FAC, ECF 78-3       ¶ 3, at p. 1       Bayer, see ECF 85    GRANTED, as confidential
                                                                  lines 18-21        ¶2                   price information of Bayer
                                  11          FAC, ECF 78-3       ¶ 3, at p. 1       Tevra, see ECF       GRANTED, as confidential
                                                                  lines 22-23        78-1 ¶ 2             price information of Tevra
                                  12
Northern District of California




                                              FAC, ECF 78-3       ¶ 5, at p. 2       Bayer, see ECF 85    DENIED
 United States District Court




                                  13                              lines 16-19        ¶2
                                              FAC, ECF 78-3       ¶ 103, at p. 25    Tevra, see ECF       DENIED
                                  14                              line 6             78-1 ¶ 2
                                              FAC, ECF 78-3       ¶ 104, at p. 25    Tevra, see ECF       DENIED
                                  15                              line 8             78-1 ¶ 2
                                  16          FAC, ECF 78-3       ¶ 110, at p. 26    Bayer, see ECF 85    DENIED
                                                                  lines 7-13         ¶2
                                  17          FAC, ECF 78-3       ¶¶ 115-17, at p.   Bayer, see ECF 85    DENIED
                                                                  27 lines 15-27     ¶2
                                  18          FAC, ECF 78-3       ¶¶ 118-122, at     Bayer, see ECF 85    DENIED
                                                                  p. 28 lines 2-26   ¶2
                                  19
                                              FAC, ECF 78-3       ¶¶ 123-25, at p.   Bayer, see ECF 85    DENIED
                                  20                              29 lines 7-9,      ¶2
                                                                  15-20
                                  21          FAC, ECF 78-3       ¶ 126, at p. 29    Tevra, see ECF       DENIED
                                                                  line 23            78-1 ¶ 2
                                  22          FAC, ECF 78-3       ¶ 127, at p. 29-   Bayer, see ECF 85    DENIED
                                  23                              30                 ¶2
                                              FAC, ECF 78-3       ¶ 128, at p. 30    Bayer, see ECF 85    DENIED
                                  24                              lines 5-11         ¶2
                                              FAC, ECF 78-3       Table at ¶ 128,    Bayer, see ECF 85    GRANTED, as confidential
                                  25                              at p. 30-31        ¶2                   price information of Bayer
                                              FAC, ECF 78-3       ¶ 129, at p. 31    Bayer, see ECF 85    GRANTED, as confidential
                                  26
                                                                  lines 23-28        ¶2                   price information of Bayer
                                  27          FAC, ECF 78-3       ¶ 130, at p. 32    Bayer, see ECF 85    DENIED
                                                                  lines 3-11         ¶2
                                  28          FAC, ECF 78-3       ¶ 131, at p. 33    Bayer, see ECF 85    DENIED
                                                                                         5
                                                                 lines 1-2          ¶2
                                   1
                                           FAC, ECF 78-3         ¶ 131, at p. 33    Bayer, see ECF 85   DENIED
                                   2                             lines 19-20        ¶2
                                           FAC, ECF 78-3         ¶¶ 139-140, at     Bayer, see ECF 85   DENIED. Tevra’s
                                   3                             p. 34 lines 22,    ¶2                  projections are not the
                                                                 26                                     proprietary information of
                                   4                                                                    Bayer, which purports to be
                                                                                                        the designating party.
                                   5
                                           FAC, ECF 78-3         ¶ 155, at p. 36    Bayer, see ECF 85   DENIED
                                   6                             line 28 to p. 37   ¶2
                                                                 lines 1-2
                                   7       FAC, ECF 78-3         ¶¶ 158-160, at     Bayer, see ECF 85   DENIED
                                                                 p. 37 lines 12,    ¶2
                                   8                             16-17, 19-21
                                   9       FAC, ECF 78-3         ¶¶ 164-65, at p.   Bayer, see ECF 85   DENIED
                                                                 38 lines 13-16,    ¶2
                                  10                             20-25
                                           FAC, ECF 78-3         ¶ 170, at p. 39    Bayer, see ECF 85   DENIED
                                  11                             line 24            ¶2
                                           FAC, ECF 78-3         ¶ 212, at p. 47    Bayer, see ECF 85   DENIED
                                  12
Northern District of California




                                                                 lines 18-19        ¶2
 United States District Court




                                  13       FAC, ECF 78-3         ¶ 233, at p. 51    Bayer, see ECF 85   DENIED
                                                                 lines 8-10         ¶2
                                  14       FAC, ECF 78-3         ¶ 239, at p. 52    Bayer, see ECF 85   DENIED
                                                                 line 14            ¶2
                                  15
                                           Red-lined FAC,        Same portions      Both parties        See ruling as to FAC
                                  16       ECF 78-5              identified as to
                                                                 the FAC
                                  17       Plaintiff’s Reply,    p. 7 line 24     Bayer, see ECF 90     DENIED
                                           ECF 87-4                               ¶2
                                  18       Plaintiff’s Reply,    p. 8 line 3      Tevra, see ECF        DENIED
                                           ECF 87-4                               87-1 ¶ 3
                                  19
                                           Plaintiff’s Reply,    p. 8 lines 13-15 Bayer, see ECF 90     DENIED
                                  20       ECF 87-4                               ¶2
                                           Plaintiff’s Reply,    p. 9 lines 27-28 Bayer, see ECF 90     DENIED
                                  21       ECF 87-4                               ¶2
                                           Plaintiff’s Reply,    p. 10 lines 1-2 Bayer, see ECF 90      DENIED
                                  22
                                           ECF 87-4                               ¶2
                                  23       Plaintiff’s Reply,    p. 11 lines 18- Bayer, see ECF 90      DENIED
                                           ECF 87-4              23               ¶2
                                  24
                                               Again, the above-listed denials are all WITHOUT PREJUDICE. Any renewed
                                  25
                                       administrative motion to seal the material discussed in this order must be filed by March 27,
                                  26
                                       2020.
                                  27
                                               IT IS SO ORDERED.
                                  28
                                                                                        6
                                   1   Dated: March 16, 2020

                                   2                           ______________________________________
                                                               BETH LABSON FREEMAN
                                   3                           United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                               7
